DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-11, 13, 15, and 18-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US Publication No. 2020/0211956).
Regarding claim 1, Wu discloses a semiconductor package comprising:
a package substrate (110)
a semiconductor chip (114) on the package substrate
an interposer substrate (120) on the semiconductor chip, the interposer substrate comprising a first surface facing the semiconductor chip and a trench (126a) in the first surface, the trench located to vertically overlap the semiconductor chip
an insulating filler (140) between the semiconductor chip and the interposer substrate, the insulating filler at least partially filling the trench of the interposer substrate (Figure 1D)
Regarding claim 2, Wu discloses the interposer substrate (120) comprises a first side wall and a second side wall opposite to and facing (126) each other, and wherein the trench (126a) extends from the first side wall of the interposer substrate to the second side wall of the interposer substrate (Figure 1D).
Regarding claim 3, Wu discloses the interposer substrate comprises a base insulating layer (121), and a lower protection insulating layer (126) on a lower surface of the base insulating layer facing the semiconductor chip (114), and wherein the trench (126a) is provided in the lower protection insulating layer (126).
Regarding claim 4, Wu discloses the interposer substrate comprises a conductive pattern (126b) disposed in the trench, and wherein the conductive pattern comprises an upper surface in contact with the base insulating layer (121), a lower surface in contact with the lower protection insulating layer and a side wall in contact with the lower protection insulating layer (Figure 1D).
Regarding claim 5, Wu discloses the interposer substrate comprises a conductive pattern (122b) disposed in the trench, and wherein the conductive pattern comprises an upper surface in contact with the base insulating layer (121), a lower surface in contact with the lower protection insulating layer (126), and a side wall in contact with the insulating filler (140).
Regarding claim 6, Wu discloses the interposer substrate comprises a conductive pattern (122b) disposed in the trench, and wherein the conductive pattern comprises an upper surface in contact with the base insulating layer (121), a lower surface in contact with the insulating filler (140) and a side wall in contact with the insulating filler (Figure 7D).
Regarding claim 8, Wu discloses a height (H1) of the trench (126a) is between about 20 um to about 25 um (paragraph 57).
Regarding claim 9, Wu discloses a spacer (123a) on the first surface of the interposer substrate and protruding from the first surface of the interposer substrate toward the semiconductor chip (Figure 1E-1).
Regarding claim 10, Wu discloses the interposer substrate comprises a base insulating layer (121) and a lower protection insulating layer (126) on a lower surface of the base insulating layer facing the semiconductor chip (114), and wherein the spacer (123a) is disposed on the lower protection insulating layer (126).
Regarding claim 11, Wu discloses the spacer is formed of the same material as the lower protection insulating layer (paragraph 65).
Regarding claim 13, Wu discloses a height of the spacer is between about 20 um to about 40 um (paragraph 57).
Regarding claim 15, Wu discloses a width of the trench is greater than a width of an upper surface of the semiconductor chip facing the first surface of the interposer substrate (Figure 1D).
Regarding claim 18, Wu discloses a semiconductor package comprising:
a package substrate (110)
a semiconductor chip (114) on the package substrate
an interposer substrate (120) comprising a base insulating layer (121), a lower protection insulating layer (126) on a lower surface of the base insulating layer facing an upper surface of the semiconductor chip, and an upper protection insulating layer (128) on an upper surface of the base insulating layer (121)
a spacer (123a) on the lower protection insulating layer and protruding from the lower protection insulating layer toward the upper surface of the semiconductor chip
a conductive connector (132) extending between the package substrate and the interposer substrate and electrically connecting the package substrate to the interposer substrate
an insulating filler (140) between the semiconductor chip and the interposer substrate and in contact with the conductive connector and the semiconductor chip
wherein the lower protection insulating layer (126) comprises a trench (126a) vertically overlapping the upper surface of the semiconductor chip (114) and at least partially filled with the insulating filler (140)
Regarding claim 19, Wu discloses the lower protection insulating layer and the spacer comprise solder resist (paragraph 55).
Regarding claim 20, Wu discloses:
wherein the interposer substrate (120) comprises a first side wall and a second side wall opposite to and facing each other
wherein the trench (126a) extends from a first side wall of the interposer substrate to a second side wall of the interposer substrate in a first horizontal direction
wherein a width of the trench in a second horizontal direction perpendicular to the first horizontal direction is greater than a width of the semiconductor chip in the second horizontal direction (Figure 1D)
Regarding claim 21, Wu discloses the interposer substrate further comprises a conductive dummy pattern (126a) disposed in the trench and in contact with the lower protection insulating layer (126).
Regarding claim 22, Wu discloses the conductive dummy pattern (126a) is isolated from the insulating filler (140) with the lower protection insulating layer (126) disposed therebetween (Figure 1E).
Regarding claim 23, Wu discloses the conductive dummy pattern is in contact with the insulating filler (140).
Regarding claim 24, Wu discloses the insulating filler (140) covers a side wall of the conductive connector (132).
Regarding claim 25, Wu discloses a semiconductor package comprising:
a first package substrate (110)
a first semiconductor chip (114) on the first package substrate
an interposer substrate (120) on an upper surface of the first semiconductor chip, the interposer substrate comprising a first surface facing the first semiconductor chip and a trench in the first surface, the trench vertically overlapping the first semiconductor chip
a spacer (123a) on the first surface of the interposer substrate and contacting an upper surface of the first semiconductor chip
a first conductive connector (132) extending between the first package substrate and the interposer substrate and electrically connecting the first package substrate to the interposer substrate
an insulating filler (140) between the first semiconductor chip and the interposer substrate and within the trench of the interposer substrate
a second package substrate (110) on the interposer substrate, a second semiconductor chip (114) on the second package substrate, and a second conductive connector (132) extending between the interposer substrate and the second package substrate and electrically connecting the interposer substrate (120) to the second package substrate (Figure 7C)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ide (US Publication No. 2013/0228898) discloses a trench in an interposer (IP) with conducive members over a chip surrounded by a protection layer (90a) (Figure 10).  Chang et al. (US Publication No. 2021/0202336) discloses an interposer with conductive members connected by spacers to a chip (Figure 9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      4/30/2022Examiner, Art Unit 2897